Citation Nr: 0925857	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for a bilateral foot/leg disorder 
including calcaneal bone spurs, arthritis, chondromalacia of 
the knees or fibromyalgia.  

2.	Service connection for post-traumatic stress disorder 
(PTSD).    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      

In March 2006, the Board remanded this matter for further 
development for the claims currently on appeal.  


FINDINGS OF FACT

1.	The Veteran's hallux rigidus right, bilateral plantar 
fasciitis, and chondromalacia of the right knee relate to 
service.  

2.	The Veteran has been diagnosed with PTSD.  

3.	A diagnosis of PTSD is first shown by medical evidence 
dated over 30 years following the Veteran's discharge from 
service.  

4.	The record contains no corroborating evidence that 
verifies the Veteran's claimed PTSD stressors.  





CONCLUSIONS OF LAW

1.	Hallux rigidus right, bilateral plantar fasciitis, and 
chondromalacia of the right knee were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).   

2.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in October 
2001 and April 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the July 2002 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until after 
the initial adjudication here.  See Mayfield, supra.  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
Following the April 2006 complete notification, the RO 
readjudicated the Veteran's claims in the August 2008 
Supplemental Statement of the Case of record.  See Mayfield, 
444 F.3d 1328.  Based on this background, the Board finds the 
untimely notice to be harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
provided the Veteran with compensation examination for his 
service connection claim for lower extremity disorders.    

The record shows that the Veteran has received extensive 
treatment for his diagnosed PTSD, and that a VA specialist, 
who is the Veteran's treating psychologist, has offered into 
the record a medical opinion.  The Board notes however that 
the Veteran has not been provided with a VA compensation 
examination and that therefore, a VA compensation examination 
and opinion are not of record.  Nevertheless, the Board finds 
this acceptable under the VCAA given the current state of the 
record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the Veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in 
substantiating the service connection claim for PTSD.  VA 
treatment records demonstrate that the Veteran has been 
diagnosed with this disorder.  But, as will be further 
detailed below, the evidence of record does not substantiate 
the Veteran's claimed in-service non-combat stressors, which 
he claims caused his PTSD.  So the evidentiary foundation for 
a medical nexus opinion is lacking for this claim.  As such, 
no reasonable possibility exists that medical examination and 
opinion would aid the Veteran in substantiating this claim.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), 
Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The Veteran claims that he incurred PTSD and a bilateral 
foot/leg disorder during service.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a) (2008).    

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board will address the Veteran's two service connection 
claims separately below.  

	Bilateral Foot/Leg Disorder

The preponderance of the medical evidence establishes that 
the Veteran has current orthopedic disorders in his lower 
extremities.  Private medical evidence dated between the late 
1990s and November 2008 notes diagnoses of fibromyalgia, heel 
spurs, osteoarthritis in the right hip, bilateral plantar 
fasciitis, hallux rigidis right, and osteoarthritis and 
chondromalacia in the knee caps.  Moreover, a July 2007 VA 
compensation examination report of record notes diagnoses of 
mild knee arthritis, plantar calcaneal spurs, and lumbosacral 
radiculopathies affecting nerve roots in the Veteran's left 
leg.  Pond, 12 Vet. App. at 346.  

The record also contains medical evidence of in-service lower 
extremity disorders.  Service treatment records show that the 
Veteran complained of disorders in his lower extremities 
during active service.  A medical record dated in May 1968 
indicates multiple muscle fascia defects in the legs.  A 
medical record dated in June 1968 indicates several small 
perforations in the Veteran's legs.  A medical record dated 
in October 1968 indicates an impression of fascial defects 
and pain in the Veteran's legs.  A medical record dated in 
November 1968 indicates leg muscle pain.  In the separation 
report of medical history dated in January 1970, the Veteran 
indicated "yes" to the inquiries "cramps in your legs", 
"history of broken bones (toe)", and "foot trouble".  And 
in that report, the Veteran indicated that during basic 
training he was advised to have an operation on his legs.  

As to whether the Veteran's lower extremity disorders relate 
to service, the Board finds that the evidence of record does 
not preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  

The record contains two opinions addressing the issue of 
medical nexus - one from the Veteran's private physician, and 
another from the VA examiner who conducted the July 2007 VA 
compensation examination.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).    

In February 2009, the Board received a November 2008 medical 
report and opinion from the Veteran's private physician.  In 
the report, the physician summarized the Veteran's history of 
disorders during service, summarized his physical examination 
of the Veteran, and noted, in relevant part, diagnoses of 
bilateral plantar fasciitis, hallux rigidis right, and right 
patella chondromalacia.  The physician then stated that the 
Veteran developed lower extremity disorders while in the 
service. 

By contrast, the July 2007 VA examiner stated that the 
Veteran's disorders are likely not related to his in-service 
difficulties.  The examiner indicated that the claims file 
had been reviewed prior to the examination.  And the examiner 
supported his opinion with a rationale - the examiner found 
the Veteran's difficulties likely related to neurological 
symptoms associated with his lower spine disorder or alcohol-
induced neuropathy (neither is service connected).  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (supporting clinical 
data or other rationale should accompany medical opinion).  

As there is conflicting medical evidence here, the Board must 
weigh the credibility and probative value of this evidence.  
See Evans, supra.  The Board finds the favorable and 
unfavorable evidence pertaining to the Veteran's claim to be 
of comparable probative value.  Although the private examiner 
did not indicate review of the claims file, and did not 
support his opinion with a rationale, he did review in his 
report the Veteran's documented history of lower extremity 
disorders.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based on the recitations of a claimant).  And the Board 
notes that the Veteran's private physician is an orthopedist.       

As such, the Board finds in equipoise the medical evidence of 
record specifically addressing the issue of medical nexus 
here.  The Board cannot find that the evidence preponderates 
against the Veteran's claim.  See Alemany, supra.  This is an 
appropriate case, therefore, in which to invoke VA's doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection is warranted for hallux rigidus right, 
bilateral plantar fasciitis, and chondromalacia of the right 
knee.  



	PTSD

The Veteran claims that he incurred PTSD during service.  For 
the reasons set forth below, the Board disagrees with his 
claim.  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008).  

In this matter, medical evidence demonstrates that the 
Veteran has PTSD.  VA treatment records evidence diagnoses of 
PTSD since November 2002.  And an August 2003 letter from the 
Veteran's VA treating psychologist, which links the Veteran's 
PTSD to his reported stressors in service, includes a 
diagnosis of PTSD.  

Before determining whether the record supports the Veteran's 
claim that his PTSD relates to service, the Board must 
determine the appropriate evidentiary burden in this matter.  
If a Veteran engages in combat with the enemy, and claims to 
have incurred PTSD during combat, then entitlement to an 
evidentiary presumption under 38 U.S.C.A. § 1154 may be due.    

	Combat Presumption under 38 U.S.C.A. § 1154

38 U.S.C.A. § 1154(b) provides that in the case of Veterans 
of combat, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See also 38 C.F.R. 
§ 3.304(d) (2008).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, the Board finds that the Veteran did not engage 
in combat with the enemy.  The Veteran has not asserted that 
he engaged in combat with the enemy or that his PTSD arose 
from combat.  Moreover, the Veteran's DD Form 214 and other 
service personnel records, and service treatment records, 
indicate that the Veteran did not serve in combat.  

As such, the Veteran's claimed stressors must be verified in 
the record - the Veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997), and Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  See also Pentecost v. Principi, 16 
Vet. App. 124, 129 (2002).  

	Unverified Stressors

In various statements in the record, the Veteran maintains 
that he incurred PTSD in two ways.  First, he states that he 
incurred PTSD during basic training from viewing the abuse of 
other army recruits.  Second, he states that, as a medical 
corpsman serving at Fort Meade, Maryland during the Vietnam 
conflict, he incurred PTSD from viewing severely injured 
service members returning from Vietnam, and from witnessing 
the deaths of two patients.  

The Board has reviewed the record seeking verification of the 
Veteran's claimed non-combat stressors.  But none of the 
claimed stressors is verified in the record.  The service 
treatment records do not verify the stressors.  The service 
personnel records do not verify the stressors.  In response 
to the Board's March 2006 remand, the RO sought supporting 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly USASCRUR).  In a May 2007 
response of record, the JSRRC noted that it found no 
corroborative evidence that verifies the stressors.  And the 
voluminous medical treatment records, and examination reports 
of record, do not verify the claimed stressors.  Indeed, due 
to the lack of specificity regarding the injured and abused 
service members at the center of the Veteran's claims, the 
claimed stressors remain unverified in the record.  See 38 
C.F.R. § 3.304(f).    

Despite the August 2003 VA statement from the Veteran's 
treating therapist, who found the Veteran's service related 
to his PTSD, the Board finds that the record preponderates 
against the Veteran's claim that he incurred PTSD during 
active service.  38 C.F.R. § 3.304(f).  See Alemany, supra.        

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The Board notes that it has closely reviewed and considered 
the Veteran's statements.  While his statements may be 
regarded as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis or etiology.  Therefore, the lay statements alone 
are insufficient to prove the Veteran's claims.  Ultimately, 
lay statements, however sincerely communicated, cannot form 
the factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  


ORDER

1.	Service connection for hallux rigidus right, bilateral 
plantar fasciitis, and chondromalacia of the right knee is 
granted.   

2.	Service connection for PTSD is denied.      



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


